Citation Nr: 1502137	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  14-00 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than September 13, 2011, for the award of a 100 percent evaluation for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1951 to April 1971.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 1998 rating decision, the RO continued the 30 percent disability evaluation that was in effect for service-connected PTSD.  The Veteran did not appeal the decision, and it became final.
 
2.  The Veteran's current claim for an increased rating for PTSD was received on September 13, 2011.
 
3.  It is factually ascertainable that an increase in PTSD symptomatology occurred on approximately September 13, 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 13, 2011, for the award of a 100 percent rating for PTSD have been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting the earlier effective date claim, no further discussion of the duties to notify and assist is necessary.  

Earlier Effective Date

The effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400 (2014).

Under 38 C.F.R. § 3.400(o)(2), the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date; otherwise, the effective date will be the date of VA receipt of the claim for increase, or the date entitlement arose, whichever is later.  Id.; see also 
38 U.S.C.A. § 5110(a), (b)(2); Hazan v. Gober, 10 Vet. App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997).

The Court has held that 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only where an increase in disability precedes a claim for an increased disability rating; otherwise the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper at 126.  Thus, three possible dates may be assigned depending on the facts of the case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2));

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App at 126.  Thus, determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred or was "ascertainable."  See 38 C.F.R. §§ 3.155, 3.400(o)(2) (West 2011); Hazan v. Gober, 10 Vet. App. 511, 521 (1992).  Therefore, the Board will first determine the date of receipt of the Veteran's claim.

In a January 1998 rating decision, the RO continued the 30 percent disability evaluation that was in effect for service-connected PTSD.  The Veteran filed a timely Notice of Disagreement and the RO issued a Statement of the Case (SOC) in October 1998.  The Veteran did not timely file a Substantive appeal and the January 1998 rating decision became final.  38 C.F.R. § 20.202, 20.302, 20.1103.  Accordingly, it is no longer the appropriate point from which to determine the effective date of an award. See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

While the Veteran filed a claim for hearing loss, tinnitus, diabetes mellitus and hypertension in August 2008, he did not file for an increased evaluation for his PTSD at that time.  There are no other lay statements or treatment records that would support an earlier date of an informal claim prior to September 13, 2011. See Massie v. Shinseki, 25 Vet. App. 123, 132 (2011)(holding that the term "report of examination" under 3.157(b) "implies that the medical record in question must describe the results of a specific, particular examination" and further noting that although 38 C.F.R. § 3.157(b)(1) does not expressly require worsening, to hold otherwise would lead to the absurd result that nearly all VA medical records could trigger the provisions of 38 C.F.R. § 3.157(b)(1)).

On September 13, 2011, the RO received the Veteran's formal claim for an increased rating for his PTSD.  An August 2012 rating decision increased the rating of the Veteran's PTSD to 100 percent, effective September 13, 2011, the date of the Veteran's formal claim for an increased rating.  The Veteran asserts that an earlier effective date is warranted.  Specifically, a December 2014 statement from the Veteran's representative argues that he is entitled to an effective date as early as September 13, 2010.  

The Board has reviewed the record to determine whether it is factually ascertainable that the increase occurred within one year prior to September 13, 2011.  

In this regard, a September 2010 VA social work note shows that the Veteran was complaining of nightmares, flashbacks, exaggerated startle response, hypervigilance, and decreased concentration.  He stated that he had been feeling pressure to retire but was concerned that his symptoms would worsen if he did not stay active.  He told the VA social worker that he was considering filing a claim for increase for his PTSD.  A December 2010 VA treatment record shows an increase in nightmares and thrashing about in his sleep, and noted that he was getting more jumpy.  A VA treatment record taken a few days later notes worsening of depression, lack of affect, and anhedonia.  The note's author remarks that the Veteran "lacks his usual spark, joie de vivre."  The Veteran reported a recent onset of nightmares.  He stated that he dreamed that someone was stabbing him, and he grabbed his wife around the neck in his sleep.  The record reflects that he retired from work in January 2011.  In February 2011 he attended VA psychiatric treatment with his wife, who stated that, "he always talking crazy," saying things like "my time is up."  She also reported that the Veteran "still has significant memory problems" and that he has irritability, crying spells, rage, and is still extremely jumpy, especially if she touches him by accident when he is sleeping.  A May 2011 VA treatment record, along with subsequent VA treatment and examinations, shows that his PTSD symptoms continued to worsen following his retirement and the death of a family member.  

The December 2010 VA treatment records demonstrate severe PTSD symptoms, and indicate that his PTSD symptoms began to worsen around the same time that he began considering retirement.  The February 2011 records, specifically his wife's use of the word "still" in describing his ongoing symptoms, show that his PTSD had been worse for several months.  Finally, his September 2010 statement that he was considering filing for an increase for his PTSD indicates that his symptoms had worsened around that time.  

Here, the Board has taken into consideration the complaints and treatment of the Veteran's PTSD and the September 2010 VA treatment record appears to demonstrate a worsening of the condition and further reflects his intent to file a claim.

For the foregoing reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that an effective date of September 13, 2010 is warranted for the grant of a 100 percent rating for PTSD.  The Board notes that this decision should represent, as best as can be determined, a full grant of what the Veteran is seeking.  Specifically, Veteran's counsel specifically articulated why an effective date of September 13, 2010 is warranted.  See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011) ("[T]he Board ... was entitled to assume that the arguments presented by [the appellant] were limited for whatever reason under the advice of counsel and that those were the theories upon which he intended to rely."), aff'd, 724 F.3d 1325 (Fed. Cir. 2013); Mason v. Shinseki, 25 Vet. App. 83, 95 (2011) (holding that "the Court will not invent an argument for a represented party who had ample opportunity and resources to make that same argument, but, for whatever reason-be it strategy, oversight, or something in between-did not do so").


ORDER

Entitlement to an effective date earlier than September 13, 2011, for the award of a 100 percent evaluation for PTSD is granted.


REMAND

As noted above, the Veteran is in receipt of a 100 percent schedular evaluation for service-connected PTSD.  He is also service-connected for hearing loss, rated at 40 percent.  The Board notes that it is not categorically true that the assignment of a total schedular rating renders a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In the Bradley case, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities." Bradley, 22 Vet. App. at 293.  

Thus, if it can be shown that the Veteran has been unable to work due solely to his hearing loss, and not his PTSD, the TDIU claim would not be moot.  The available evidence does not clearly demonstrate that his retirement was due to his PTSD; thus, additional development is required.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an appropriate VA examiner to provide an opinion as to whether the Veteran's service-connected disabilities other than PTSD render the Veteran incapable of securing or maintaining substantially gainful employment (without regard to his age or non-service-connected disabilities).  The examiner is specifically instructed not to consider the effects of the Veteran's PTSD in rendering the opinion.  

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.  

2.  Thereafter, adjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


